Title: From George Washington to John Hanson, 25 October 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 25th Octr 1782
                  
                  I have the Honor to transmit to your Excellency the Copies of two Letters which were written to me by the Count de Vergennes, sent out in the Packet from England, and have just come to my Hands by a flag of Truce from N.York—they contain a very pathetic & affectionate Interposition in Favor of the Life of Capt. Asgill.
                  I lose no Time in forwardg them by a special Messenger, to Congress—without Observations—being persuaded that Congress will not hesitate to give an early and decisive Determination respecting the future Treatment of that unfortunate Young Officer—as well as the matter at large, which has involved his present Situation.
                  The inclosed news paper contains all the Intelligence from Europe, that I have been able to obtain since the Arrival of the Packet at N.York.  With great Respect & Regard I have the Honor to be Your most Obedt Servt
                  
                     Go: Washington
                     
                  
               